   Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 1 of 31




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRISTA C. MULVANEY,                )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:13cv677-MHT
                                   )                 (WO)
DENNIS MEEKS, et al.,              )
                                   )
     Defendants.                   )

                               OPINION

    Pursuant to 42 U.S.C. §§ 1983 and 1985, plaintiff

Trista    C.   Mulvaney     brought    this    case   contending        the

defendants     violated     her   rights      under   the   Fourteenth

Amendment      by   their    deliberate       indifference     to       her

serious medical needs while she was in custody in the

Covington County, Alabama Jail.1               There are two groups

of defendants: those involved primarily in providing

medical care at the jail (collectively, the “medical


    1. Mulvaney also cites the First, Fourth, Fifth,
and Ninth Amendments in her complaint, although it
appears that only the Fourteenth Amendment is relevant
to her claim, and she did not respond to the motion to
dismiss as to these claims. The court will dismiss her
claims to the extent they are based on these other
amendments.
      Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 2 of 31




defendants”);           and    those     associated       with   the        overall

supervision        and    custody        of    inmates    in    the    Covington

County      Jail   (collectively,              the    “Sheriff’s      Department

defendants”): Sheriff Dennis Meeks, Jail Administrator

Preston       Hughes,          and     Corrections         Officers          Stacey

Bedsole,       Linda          Benson,2        Laura    Hudson,        and     Linda

Pouncey.3        Subject-matter jurisdiction is proper under

28 U.S.C. §§ 1331 (federal question) and 1343 (civil

rights).

       The case is now before the court on the motion to

dismiss filed by the Sheriff’s Department defendants.

The     motion     to    dismiss       will     be    granted    in    part     and

denied in part, for the reasons explained below.



    2. The complaint notes that Linda Benson carries
the title of “Administrator Sgt. and Court Liaison
Corrections Officer.” Complaint (doc. no. 1) at 3. As
she is referred to as a corrections officer in the
remainder of the complaint, the court refers to her as
such in this opinion, rather than as a supervisor.

    3. The court previously dismissed plaintiff’s
claims against Covington County, its county commission,
and certain individual commissioners. See Opinion and
Judgment (doc. nos. 58 & 59).
                           2
   Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 3 of 31




                  I. MOTION-TO-DISMISS STANDARD

    In considering a defendant’s motion to dismiss, the

court    accepts     the       plaintiff’s       allegations         as    true,

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984), and

construes the complaint in the plaintiff’s favor, Duke

v. Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993).                             “The

issue    is   not    whether       a        plaintiff      will     ultimately

prevail but whether the claimant is entitled to offer

evidence to support the claims.”                         Scheuer v. Rhodes,

416 U.S. 232, 236 (1974).

    To survive a motion to dismiss, a complaint need

not contain “detailed factual allegations,” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007), but “only

enough    facts     to     state    a       claim    to    relief     that    is

plausible on its face.”                 Id. at 570.           “A claim has

facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable

inference     that       the     defendant          is     liable    for     the


                                        3
    Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 4 of 31




misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).      “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than

a   sheer     possibility        that   a    defendant      has    acted

unlawfully.”        Id. (quoting Twombly, 550 U.S. at 556).



                            II. BACKGROUND

       Mulvaney was arrested in August of 2011 and charged

with    possession     of   a    controlled    substance,      unlawful

possession     of    drug   paraphernalia,       driving     under       the

influence of a controlled substance, and improper lane

change.     She was released on bond.

       Early the following month, Mulvaney was in court to

plead guilty to marijuana possession.               A parole officer

observed her slurring her speech and entering a men’s

bathroom and suspected that she was under the influence

of an intoxicating substance in violation of the terms

of her release on bond.            A couple days later, a judge

ordered her bond revoked and issued a warrant for her


                                    4
      Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 5 of 31




arrest.      On September 13, 2011, Mulvaney was taken into

custody on the bond-revocation warrant and incarcerated

in the Covington County Jail.

       Upon arrival at the jail, Mulvaney was placed in a

cell     with     other    inmates.        Within       hours,        she     began

“screaming, hallucinating, and acting in such a manner

that     other    detainees     asked       that       Correction       Officers

provide medical treatment” to her.                     Complaint (doc. no.

1) at 6-7.        Her behavior was “erratic and strange,” and

included        taking    off    all       her    clothes        as    well      as

urinating        and   defecating      on    herself       and    in        various

parts of her cell, but not the toilet.                                Id. at 7.

Other inmates observed her sitting naked on the sink in

the cell, saw urine running out of her cell, and heard

her     screaming      “throughout     the       day    and   night.”           Id.

From September 13 until September 18, she refused to

eat or drink.

       The jail nurses refused to see or treat Mulvaney

during her incarceration.                  Mulvaney contends that the


                                       5
      Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 6 of 31




four correctional officers she named as defendants were

aware of her concerning behavior and failure to eat,

and     did    nothing      to    help    her,     with    a    couple   minor

exceptions.           At some point during her incarceration,

defendant           correctional         officer       Bedsole      expressed

concern for Mulvaney’s welfare by attempting to have

her    eat    a     candy   bar   and     a   drink,      but   Mulvaney    was

physically unable to eat any food.                        And, on September

18,    as     she    continued     to    behave    erratically,       unnamed

correctional          officers     ordered       two      inmates   to     wash

Mulvaney, who at that time had dried urine and feces in

her hair and all over her body.                   The inmates placed her

back in bed after the shower.

       At some point afterwards, Mulvaney fell from her

bed to the floor and cut her eye.                   Correctional Officer

Bedsole was observing Mulvaney on a monitor when this

happened and saw the fall.                    At some point thereafter,

Mulvaney was transported to a local hospital in a state

of unconsciousness.


                                         6
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 7 of 31




      Her   eye    was       sutured    at   that   hospital,   but       her

condition was so severe that she was transferred to

another hospital for further treatment.                    Testing there

revealed that she was suffering from paracentral disc

protrusions       and    a    urinary-tract     infection.       Doctors

also determined that she had been experiencing a series

of seizures.         She was admitted to the intensive-care

unit and remained unconscious for approximately three

days.



                              III. DISCUSSION

      The Sheriff’s Department defendants move to dismiss

on     multiple      grounds,          including     the    statute        of

limitations, qualified immunity, lack of standing for

equitable relief, and other grounds.                   The court will

address each argument in turn.



                    A.       Statute of Limitations

      The    Sheriff’s        Department      defendants     argue    that


                                        7
   Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 8 of 31




Mulvaney’s claims should be dismissed because she filed

one day after the statute of limitations passed on her

claims.           The medical defendants also moved to dismiss

on this ground, and the court previously denied that

motion, but with leave to re-raise the issue in an

appropriate motion.               See Opinion and Order (doc. no.

62).     Rather than repeat the analysis here, the court

will simply deny the Sheriff’s Department defendants’

argument           for     dismissal          on    statute-of-limitations

grounds       for        the   reasons    set      forth    in     the   earlier

opinion.          As with the medical defendants, the Sheriff’s

Department          defendants      may        immediately        re-raise    the

issue        in     an     appropriate         motion      with     evidentiary

support.



                   A. Eighth v. Fourteenth Amendment

       The    Sheriff’s         Department         defendants       argue    that

Mulvaney’s          claims      should        be   dismissed       because    she

improperly pleaded them under the Fourteenth Amendment


                                          8
      Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 9 of 31




instead of the Eighth Amendment.                 While constitutional

claims of denial of medical care for pretrial detainees

are       brought    under       the    Fourteenth     Amendment’s         due

process      clause,      those        for   convicted    prisoners        are

brought under the Eighth Amendment’s protection against

cruel and unusual punishment.                  See City of Revere v.

Massachusetts        Gen.    Hosp.,      463   U.S.   239,     244   (1983).

The Sheriff’s Department defendants contend that, based

on the complaint, Mulvaney was a convicted prisoner at

the time of her incarceration.                 Their argument is based

on    a    misreading       of   the     complaint,      and   accordingly

dismissal on this basis will be denied.4

       The defendants argue that, based on the complaint,



    4. The same standard applies to a claim for denial
of medical care whether brought under the Eighth or the
Fourteenth Amendment.   See Hamm v. DeKalb County, 774
F.2d 1567, 1574 (11th Cir. 1985) (“This court holds
that in regard to providing pretrial detainees with
such basic necessities as food, living space, and
medical care the minimum standard allowed by the due
process clause is the same as that allowed by the
eighth amendment for convicted persons.”).   Thus, even
if the complaint were improperly pleaded under the
Eighth Amendment, the court would allow amendment.
                           9
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 10 of 31




Mulvaney was serving a sentence at the time of her

incarceration, and accordingly she should have pleaded

her case under the Eighth Amendment, rather than the

Fourteenth Amendment, which applies only to pretrial

detainees.      The    defendants’           read    of   the    complaint    is

understandable,         as        the       complaint       is     confusingly

drafted.       However, their interpretation of the relevant

allegations is incorrect.                    The complaint establishes

that    Mulvaney       was    a     pretrial         detainee      during    her

incarceration,        and,    accordingly,           that    the    Fourteenth

Amendment governs her claim for denial of medical care.

       The   relevant        facts      in     the    complaint      are     the

following.       Mulvaney was arrested in August 2011 and

charged      with     possession        of     a    controlled      substance,

unlawful       possession      of       drug       paraphernalia,      driving

under    the    influence         of    a    controlled     substance,       and

improper lane change.              In September 2011, she went to

court to plead guilty to a different offense, marijuana

possession.         While in the courthouse for that plea, an


                                        10
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 11 of 31




officer saw her acting erratically in the courthouse,

which was a breach of the conditions of her release on

bond.     Two days later, a State District Court judge

issued    an    order      revoking         her     bond.       After        being

informed that her bond was revoked, she was transported

to the Covington County Jail.

      The Sheriff’s Department defendants seem to assume

that Mulvaney pleaded guilty to possession of marijuana

in the case stemming from the August arrest at the

September court date, was put back on bond for some

reason    after      her    plea,      and        had    her   bond     on     the

marijuana conviction revoked due to her behavior at the

courthouse that day.          But that is a strained reading of

the   complaint.           Because      she       was    not   charged       with

marijuana      possession        in         the     August      arrest,        the

reasonable     inference      is     that     the       marijuana     plea     was

taken    in    an    entirely      different        case,      and    that     her

appearance      in    court     that    day       was    mentioned      in     the

complaint only because it led to the revocation of her


                                       11
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 12 of 31




bond in the case based on the August arrest, which in

turn led to her incarceration.5

    Thus, Mulvaney’s case was brought properly under

the Fourteenth Amendment, and the motion to dismiss on

this ground will be denied.



                      B. Qualified Immunity

            1. The Qualified Immunity Standard

    “The    doctrine       of        qualified        immunity     protects

government officials ‘from liability for civil damages

insofar    as   their    conduct           does    not   violate   clearly

established statutory or constitutional rights of which

a reasonable person would have known.’”                        Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald,     457     U.S.        800,     818    (1982)).       “For     a

constitutional     right       to    be     clearly      established,     its


    5. Indeed, review of Mulvaney’s publicly available
case records on Alacourt.com confirms this reading.
See State of Alabama v. Trista Mulvaney, DC-2011-1660
(Covington County District Court); State of Alabama v.
Trista Carol Mulvaney (DC-2011-1415) (Covington County
District Court).
                          12
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 13 of 31




contours ‘must be sufficiently clear that a reasonable

official would understand’” that the conduct violates

that right, thereby giving fair and clear warning to

government officials who may engage in such behavior.

Hope    v.    Pelzer,     536    U.S.    730,    753   (2002)   (quoting

Anderson      v.   Creighton,      483    U.S.    635,   640    (1987)).

“This    is    not   to    say     that    an    official   action      is

protected by qualified immunity unless the very action

in question has previously been held unlawful ... ; but

it is to say that in the light of pre-existing law the

unlawfulness must be apparent.”             Id.

       A defendant who invokes qualified immunity has the

initial burden of showing that he or she "was acting

within the scope of his or her discretionary authority

when the challenged action occurred.”                    Patel v. City

of Madison, Alabama, 959 F.3d 1330, 1338 (11th Cir.

2020) (citing Maddox v. Stephens, 727 F.3d 1109, 1120




                                    13
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 14 of 31




(11th Cir. 2013)).6           Once the defendants establish that

they were acting within their discretionary authority,

"the    burden      shifts     to   the      plaintiff     to       show    that

qualified         immunity     is   not      appropriate.”            Lee     v.

Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).

       To   determine        whether   a     plaintiff        has    met     her

burden, a court must both “decide whether the facts

that a plaintiff has alleged ... make out a violation

of a constitutional right” and “whether the right at

issue       was     clearly     established        at      the       time     of

defendant's alleged misconduct.” Pearson, 555 U.S. at

232 (internal quotation marks and citation omitted).

       It is undisputed that the actions of the Sheriff’s

Department defendants occurred in the exercise of their

discretionary        duties.        Thus,    the   court      must    analyze

whether      Mulvaney    has    met    the    burden     of    sufficiently


    6. “The term ‘discretionary authority’ ‘include[s]
all actions of a governmental official that (1) were
undertaken pursuant to the performance of his duties,
and (2) were within the scope of his authority.’”
Patel, 959 F.3d at 1338 (quoting Jordan v. Doe, 38 F.3d
1559, 1566 (11th Cir. 1994)).
                           14
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 15 of 31




pleading    against      each    defendant        a     constitutional

violation that was clearly established at the time it

occurred.



                 2.   Constitutional Violation

    Mulvaney     contends     that     the   Sheriff’s       Department

defendants violated her constitutional rights under the

Fourteenth Amendment by denying her necessary medical

care while she was in the jail.              To plead a Fourteenth

Amendment claim for denial of medical care, a plaintiff

“must sufficiently allege ‘both an objectively serious

medical need and that a Defendant acted with deliberate

indifference to that need.’”             Harper v. Lawrence Cty.,

Ala., 592 F.3d 1227, 1234 (11th Cir. 2010) (quoting

Burnette    v.   Taylor,   533    F.3d    1325,       1330   (11th   Cir.

2008)).

    A medical need is objectively serious if it “has

been diagnosed by a physician as mandating treatment or

... is so obvious that even a lay person would easily


                                  15
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 16 of 31




recognize     the    necessity        for    a   doctor's    attention.”

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)

(quoting Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d

1176, 1187 (11th Cir. 1994)).                In addition, the medical

need must be “one that, if left unattended, ‘pos[es] a

substantial       risk    of    serious      harm.’”        Id.   (quoting

Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)

(quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

      The Sheriff’s Department defendants do not contest

the   seriousness        of    Mulvaney’s     medical    need,     and   the

court finds that the complaint plausibly pleads that

her need was ‘serious.’               According to the complaint,

Mulvaney    was     screaming      and      hallucinating,    defecating

and urinating on herself, and could not eat or drink

for at least five days.               She screamed throughout the

day and night and sat naked in her cell.                  She had dried

urine   and    feces      in    her   hair,      body,   urinary    tract,

rectum, arms, and legs, and had to be cleaned by other

inmates.      Assuming the pleadings are true, as the court


                                      16
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 17 of 31




must at a motion to dismiss, her medical needs were “so

obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.”                  Farrow, 320

F.3d at 1243.       Mulvaney had a serious medical need.

       Mulvaney’s complaint must also plausibly plead that

the defendants acted with deliberate indifference.                      To

satisfy this requirement, a plaintiff must plead facts

showing a defendant’s “(1) subjective knowledge of a

risk of serious harm... [and] (2) disregard of that

risk    ...   (3)   by   conduct     that    is    more    than    mere

negligence.”7       Bingham v. Thomas, 654 F.3d 1171, 1176

(11th Cir. 2011) (quoting Brown v. Johnson, 387 F.3d

1344, 1351 (11th Cir. 2004)).           Importantly, “imputed or

collective knowledge cannot serve as the basis for a



    7. While it makes no difference to the outcome
here, the court notes that some panels of the Eleventh
Circuit have described the third prong as “more than
gross   negligence,”  rather   than  “more   than  mere
negligence.” See, e.g., Townsend v. Jefferson Cty., 601
F.3d 1152, 1158 (11th Cir. 2010).     But see Melton v.
Abston, 841 F.3d 1207, 1223 n.2 (11th Cir. 2016)
(explaining that the “more than mere negligence”
standard appears to be the correct one).
                           17
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 18 of 31




claim     of     deliberate    indifference.       Each       individual

Defendant must be judged separately and on the basis of

what that person knows.”             Burnette v. Taylor, 533 F.3d

1325,     1331     (11th   Cir.       2008)    (internal       citations

omitted).

    As the analysis is distinct for the correctional

officers and the supervisors, the court will analyze

each in turn.



                   a. The Correctional Officers

    Mulvaney names four correctional officers in the

complaint,       defendants        Bedsole,    Benson,    Hudson,    and

Pouncey. The motion to dismiss will be granted as to

Benson, Hudson, and Pouncey, but not as to Bedsole.

    The     allegations       of    the   complaint,     as    currently

pleaded, are not sufficient to plead that defendants

Benson,        Pouncey,    and        Hudson     were     deliberately

indifferent to a substantial risk of serious harm to

Mulvaney.        Although a close call, the allegations in


                                     18
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 19 of 31




the complaint that these defendants “knew” and “were

aware” of Mulvaney’s condition and the substantial risk

of    serious         harm   she    faced          are   unentitled         to   an

assumption       of     truth      because     they      are    a     conclusory

tracking of one of the legal elements at issue, namely

the    subjective        awareness        subpart        of    the    deliberate

indifference prong.             See generally Iqbal, 556 U.S. at

680-81 (finding that Iqbal’s allegation that officials

“‘knew     of,    condoned,        and    willfully           and    maliciously

agreed      to    subject       [him]’        to     harsh     conditions        of

confinement ‘as a matter of policy, solely on account

of [his] religion, race, and/or national origin and for

no legitimate penological interest,’” was a conclusory

allegation of discriminatory intent).                         While there are

other well-pleaded allegations in the complaint, they

are insufficient to show that any of these defendants

had the requisite knowledge of Mulvaney’s condition for

a    finding     of    deliberate        indifference.              There   is   no

allegation that these defendants were on duty during


                                         19
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 20 of 31




the    relevant     period     or    that     they   were       tasked      with

supervising Mulvaney or responding to her health needs.8

There is no allegation that these individual defendants

were     in   a   position     where       they    could    see       or    hear

Mulvaney’s        screaming,         hallucinations,            and        other

concerning behavior, or that they personally received a

request for medical care for her or knew of such a

request received by others.                The complaint states that

unnamed       correctional          officers      had      inmates         clean

Mulvaney because she was covered with feces; however,

without any allegations suggesting that the defendant

correctional officers were on duty when this happened,

or     otherwise      knew     of     Mulvaney’s         condition,         this

allegation does not help.                  Thus, the claims against

Benson,       Pouncey,       and     Hudson       will     be    dismissed.

However,       Mulvaney      will     be    allowed        to    amend       her



    8. Indeed, as noted earlier, the complaint states
that defendant Benson served as “Administrator Sgt. and
Court Liaison Corrections Officer.”      Complaint (doc.
no. 1) at 3. Her titles suggest she may not have been
directly involved in overseeing inmates.
                           20
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 21 of 31




complaint to add more specificity to the allegations

about these defendants.

       As        for         correctional      officer     Bedsole,        the

allegations are sufficient.                    On a motion to dismiss,

the court must “draw[] all reasonable inferences in the

plaintiff's favor.”               See Keating v. City of Miami, 598

F.3d     753,          762    (11th    Cir.    2010).      The     complaint

specifically states that Bedsole, out of concern for

Mulvaney, attempted to have her eat a candy bar and a

drink at some point, and that Mulvaney was physically

unable       to    consume       the   food.      It    also    states    that

Bedsole was observing Mulvaney on a television monitor

and saw her fall off the bed.                   This, combined with the

allegation that “Covington County Correction Officers”

had observed Plaintiff Mulvaney’s erratic and strange

behavior on their Covington County Monitors,”                        Id. at

10, is enough to support the reasonable inferences that

Bedsole          (1)    monitored      Mulvaney’s      behavior,    (2)    was

aware       of    Mulvaney’s       bizarre     behavior   and    refusal    to


                                         21
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 22 of 31




eat,    and    (2)    due   to    the       obviousness      of    Mulvaney’s

medical needs, drew the inference that Mulvaney had a

serious       medical    need,        but    did     nothing      other    than

unsuccessfully attempting one time to try to get her to

eat a candy bar and drink a soft drink.                      “[A]n official

acts with deliberate indifference when he knows that an

inmate is in serious need of medical care, but he fails

or refuses to obtain medical treatment for the inmate.”

Lancaster v. Monroe County, Ala., 116 F.3d 1419, 1425

(11th Cir. 1997) (citations omitted), overruled in part

on other grounds by LeFrere v. Quezada, 588 F.3d 1317

(11th Cir. 2009).           The allegations are sufficient at

the    motion-to-dismiss         stage       to    plausibly      plead    that

Bedsole was deliberately indifferent.

       Moreover, it was clearly established long before

the    events    at     issue    in    the    case    that     doing      almost

nothing in the face of an inmate who is failing to eat

or drink for days, hallucinating, screaming, urinating

and     defecating       and     covering          herself        with    feces


                                       22
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 23 of 31




constitutes deliberate indifference.                     There are three

ways to show that a right is clearly established:

       “First, the plaintiff can point to a materially
       similar case decided at the time of the
       relevant conduct by the Supreme Court, the
       Eleventh Circuit, or the relevant state supreme
       court. ... The prior case law need not be
       directly on point, but existing precedent must
       have placed the statutory or constitutional
       question beyond debate. Second, the plaintiff
       can identify a broader, clearly established
       principle that should govern the novel facts of
       the situation. Third, the plaintiff can show
       that the conduct at issue so obviously violated
       the Constitution that prior case law is
       unnecessary.”

Patel, 969 F.3d at 1186 (quoting J. W. ex rel. Williams

v.    Birmingham     Bd.    of   Educ.,     904   F.3d     1248,    1259–60

(11th      Cir.     2018)     (internal       quotation          marks    and

citations omitted)).

       Broad,     clearly   established      principles          made    clear

well    before     the   events    in     this    case    that    defendant

Bedsole’s alleged actions here were unlawful.                       “A core

principle of Eighth Amendment jurisprudence in the area

of medical care is that prison officials with knowledge

of the need for care may not, by failing to provide

                                     23
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 24 of 31




care, delaying care, or providing grossly inadequate

care, cause a prisoner to needlessly suffer the pain

resulting      from    his    or    her       illness.”        McElligott          v.

Foley,       182    F.3d     1248,        1257        (11th      Cir.        1999).

Mulvaney’s         hallucinating,             screaming,       urinating        and

defecating on herself, and refusal to eat or drink for

days on end were obviously serious medical needs, and

any reasonable correctional officer would have known

that    the    delay   of    at     least       five    days     in    obtaining

medical       evaluation       and            treatment       for      her      was

unconstitutional.

       The    defendants      argue       that        the   complaint         lacks

allegations        showing    that       any     of    officers       were    in    a

position to override the medical officials’ policies

and decisions.         But the complaint does not allege that

the officers deferred to the medical staff’s judgment.

The     complaint      does        not        say     anything        about     any

interaction between the officers and the medical staff,

and the court, at this stage, must view the complaint


                                         24
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 25 of 31




in     the     light        most    favorable         to     the    plaintiff.

Furthermore, within the four corners of the complaint,

there is nothing to suggest that, had the officers done

more,        they     would        have        been   overriding          medical

officials’ judgment.                The complaint alleges that the

medical providers refused to “see or treat” her, not

that they examined her and determined that she was not

in need of medical care.                  Complaint (doc. no. 1) at 8.

Therefore,          Mulvaney       did    not     need     to    allege    facts

showing      that     the    officers      could      have      overridden    the

medical officials’ judgment.

      The court will therefore deny the motion to dismiss

as to defendant Bedsole, but will grant it as to the

other correctional officer defendants.



                    b.   Claims Against Supervisors

      With regard to the supervisory Sheriff’s Department

defendants,          Sheriff       Meeks        and   Jail       Administrator

Hughes, the complaint alleges a policy of underfunding


                                          25
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 26 of 31




and delaying the provision of medical care in the jail.

It also alleges that they failed to train and supervise

their     subordinates        adequately,            leading    to    Mulvaney’s

injuries.         There    are      no    allegations          that        Meeks   or

Hughes had any personal contact with Mulvaney.

      “Supervisory        liability           lies    where     the       defendant

personally participates in the unconstitutional conduct

or there is a causal connection between such conduct

and    the   defendant’s        actions.”             Harper,       592     F.3d   at

1236.     A plaintiff may establish a causal connection in

several      ways,     such      as      by     showing        “a    history       of

widespread abuse [that] puts the responsible supervisor

on     notice     of    the      need         to     correct        the     alleged

deprivation,” and the supervisor’s failure to do so.

Id. (quoting Cottone v. Jenne, 326 F.3d 1352, 1360-61

(11th Cir. 2003), abrogated in part on other grounds by

Randall      v.   Scott,      610     F.3d      701    (11th        Cir.    2010)).

“Alternatively,           the         causal         connection            may     be

established when a supervisor's custom or policy ...


                                         26
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 27 of 31




result[s] in deliberate indifference to constitutional

rights       or    when    facts    support       an   inference        that      the

supervisor directed the subordinates to act unlawfully

or knew that the subordinates would act unlawfully and

failed to stop them from doing so.’”                     Id.

       The        complaint’s      factual           allegations        are       not

sufficient         to     plead    a   plausible        claim     against         the

supervisory defendants.                Other than alleging generally

that     Meeks           and     Hughes        had     responsibility             for

supervising the jail and that they were involved in

retaining Southern Health Partners to provide medical

services,          the    complaint       contains       very     few    factual

allegations regarding these defendants.                         See Complaint

(doc. no. 1) at 10 (supervisory defendants “could ...

reasonably         be    aware”    from    common       sense   and     prisoner

complaints          that        cost      cutting       would      result          in

constitutionally              deficient    medical       care);    id.       at    13

(supervisory              defendants           “were     aware          of        the

consequences”            of    using      Southern       Health     Partners).


                                          27
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 28 of 31




Those     factual       allegations         that     Mulvaney    does     make

against the supervisory defendants are insufficient to

state    a    plausible       claim    of    deliberate     indifference.

Compare Franklin v. Curry, 738 F.3d 1246, 1251 (11th

Cir.    2013)       (complaint       was    insufficient        to   state    a

plausible      claim       against    supervisory       defendants)       with

Harper,      592    F.3d    at    1236-37     (complaint    that     alleged

specifics of similar incident that occurred one month

earlier       and      involved       the     same     supervisory        jail

personnel       was     sufficient).               Therefore,    Mulvaney’s

claims       against    the      supervisory        Sheriff’s    Department

defendants, Meeks and Hughes, will be dismissed.



              C. Declaratory and Injunctive Relief

       The    Sheriff’s       Department       defendants       argue     that

Mulvaney’s         claim    for    declaratory         relief    should      be

dismissed because the complaint does not contain facts

sufficient to support standing to obtain such relief.

The court agrees.


                                       28
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 29 of 31




      In the complaint, Mulvaney requests, in addition to

damages    and    costs,   a   declaration         that    the    Sheriff’s

Department defendants violated her rights.                         She also

requests that the court “instruct” the defendants to

provide     proper      medical      care    and      that       the     court

establish a “panel of independent medical experts” to

evaluate medical care and compliance.                     Complaint (doc.

no. 1) at 15.         The court views these latter requests as

seeking injunctive relief.                The standing requirements

for both types of equitable relief are the same.

      Relying upon City of Los Angeles v. Lyons, 461 U.S.

95 (1983), the defendants argue that Mulvaney has not

alleged facts to support standing to seek such relief.

There is no indication in the complaint that Mulvaney

was   in   the    Covington     County      Jail    at     the     time     the

complaint       was    filed   and    therefore       would       still     be

subject    to    the    defendants’        actions.         Yet,       in   the

complaint, she states that she will continue to suffer

irreparable      injury    from      defendants’      conduct          without


                                     29
     Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 30 of 31




equitable relief.             However, she does not explain how or

why.      This conclusory allegation is insufficient for

Lyons standing.          See id. at 105 (requiring plaintiff to

show a “real and immediate threat” that he would be

both stopped for a future offense and subjected to a

choke-hold        in    order     to    establish       standing    for    an

injunction        against       chokeholds).            Furthermore,      the

individual        defendants      have        been   sued   only   in    their

individual capacities, and “injunctive relief may only

be    recovered        from    public    officials       acting    in    their

official      capacities.”             Hill    v.    Shelander,    924    F.2d

1370, 1374 (7th Cir. 1991).

       Therefore, the motion to dismiss will be granted to

the extent Mulvaney seeks equitable relief.



             D.    Motion for More Definite Statement

       The Sheriff’s Department defendants move, in the

alternative, for a more definite statement.                         A court

may grant such a motion if the complaint is “so vague


                                        30
  Case 2:13-cv-00677-MHT-SMD Document 63 Filed 01/13/21 Page 31 of 31




or ambiguous that the party cannot reasonably prepare a

response.”      Fed. R. Civ. P. 12(e).          The motion will be

granted   to    the   extent   that,    if   Mulvaney     decides       to

replead   her     claim    against     the    three     correctional

officer defendants being dismissed, she shall provide

additional detail as to the basis of their knowledge of

her medical needs.

                                 ***

    An appropriate judgment will be entered.

    DONE, this the 13th day of January, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  31
